          Case 4:20-cv-00297-KGB Document 16 Filed 06/26/20 Page 1 of 1



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MELISSA MOODY CROSS                                                                  PLAINTIFF

v.                               Case No. 4:20-cv-00297-KGB

RODNEY CROSS, et al.                                                             DEFENDANTS

                                             ORDER

       On May 15, 2020, the Court screened plaintiff Melissa Moody Cross’ complaint, found

that it failed to state a claim against any defendant, and directed Ms. Cross to file an amended

complaint within 30 days (Dkt. No. 11). Ms. Cross timely filed an amended complaint on June 9,

2020, along with nearly 1,600 pages of exhibits (Dkt. Nos. 13–15). Because these exhibits contain

unredacted, confidential information, the Court, on its own motion, directs the Clerk of Court to

place under seal Docket Numbers 13, 14, and 15. If Ms. Cross objects to these documents

remaining under seal, she should file a written motion with the Court within 14 days from the entry

of this Order.

       It is so ordered this 26th day of June, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
